DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 are pending, of which claims 4, 7, 11-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3, 5-6, 8-10, 14 and 16-18 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10, 14 and 16-18 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Hartwig (US 2016/0200639 A1).
Determining the scope and contents of the prior art
Hartwig teaches a method of making arylalkoxysilane by dehydrogenative silylation between an Si-H bond of silane (encompass alkoxy silane of the instant claims) with examples of alkoxy silane, an aromatic compound having a C-H bond, including compounds such as benzene, furan etc. (same as in the instant claims), H-acceptor and preferably rhodium or Iridium catalyst (all provided example by the cited prior art are with Rh or Ir) made in situ with a phosphorous containing ligand with example of  bisphospholane, such as 1, 2-bis (substituted phospholano)ethane (BPE) (encompass elected species)  and rhodium or Iridium containing precursor (see 0089 and claims for in situ preparation of catalyst) thereby making rhodium or iridium bisphospholane catalyst (entire prior art, especially abstract, paragraphs 000-0013, 0046-0051, 0062-0065, 0077-0081, 0089-0204 and Claims).
Ascertaining the differences between the prior art and the claims at issue
Hartwig teaches applicants process of making arylalkoxy silanes using reagents same as in the instant claims. However, the cited prior art does not provide a working example with alkoxy silane (thus does not provide elected species of formed product), and with elected species of phospholane.  
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of elected species of phospholane- The cited prior art teaches subgenus 1, 2-bis (substituted phospholano)ethane (BPE) (encompass elected species). Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the process may use any commercially available species encompassed by the subgenus 1, 2-bis (substituted phospholano)ethane (BPE) taught by the cited prior art, absent any evidence to the contrary.    
With regard to the difference of alkoxy silane as a reactant and product elected species - The cited prior art teaches that the reactant can be alkoxy silane. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the process may use alkoxy silane as a silane reactant as taught by the cited prior art, absent any evidence to the contrary.  Further, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that based on the selection of the reactants with specific substitution from reactants taught by the cited prior art, the product will form accordingly. This is because the formed product depends on the nature of the reactants used.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Hartwig teaches a method of making arylalkoxysilane by dehydrogenative silylation between an Si-H bond of silane (encompass alkoxy silane of the instant claims) with examples of alkoxy silane, an aromatic compound having a C-H bond (same as in the instant claims), H-acceptor and preferably rhodium or Iridium catalyst (all provided example by the cited prior art are with Rh or Ir) made in situ with a phosphorous containing ligand with example of  bisphospholane, such as 1, 2-bis (substituted phospholano)ethane (BPE) (encompass elected species)  and rhodium or Iridium containing precursor.  
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that the alkoxy silane reactant and phospholane ligand in Rh based catalyst can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation.
Response to Aruments
Applicant’s amendment and remarks, filed on 05/27/2022, have been fully considered but not found persuasive.
Applicant argues that Hartwig teaching is broad with regard to arene substrate, silicon source and metal catalysts Rh, Ir, Pt, Fe, Ru, Os, Mn or Re.
This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because the instant claims are also very broad with respect to any arene. The cited prior art teaches a silicon source with Si-H bond and further give example of the starting material as alkoxysilane. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that an alkoxysilane with an Si-H bond as taught by the cited prior art may be useful in making the arylalkoxysilane.  With regard to any metal catalyst from Rh, Ir, Pt, Fe, Ru, Os, Mn or Re, the cited prior art teaches preferred embodiments (all provided example by the cited prior art are with Rh or Ir) using Rh or Ir as metals (i.e. two metals and not any metal). In addition, prior art’s teaching of additional equivalent reactants, catalysts that may be useful in the reaction doesn’t preclude the cited prior art’s teaching of reactants as well as catalysts of the instant application.
Applicant argues that Hartwig does not provide example of elected species of phospholane or with any other phospholane. Applicant argues that Hartwig teaches bisphosphine ligands with biaryl architecture and thus teaches away from the instant invention.
This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because the Hartwig teaches phospholane ligand (BPE) (see paragraph 0065), which in situ with Rh forms same catalyst as in the instant claims:

    PNG
    media_image1.png
    44
    368
    media_image1.png
    Greyscale

Most importantly, prior art’s teaching of additional, catalysts that may be useful in the reaction doesn’t preclude the cited prior art teaching of catalysts of the instant application.

Applicant argues that Hartwig preferred ligand L2 referred in paragraphs 0089 and 0135 of Hartwig used in preparation of Rh-ligand complex and as shown in comparative example 1 in the present application, Hartwig Rh-ligand complex did not catalyze reaction of dimethylethoxysilane and benzene and yielded less than 1% of product phenyldimethylethoxysilane.
 This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because the Hartwig teaches making the catalyst using [Rh(coe)2OH]2 and phosphine L2 with the yield of the product as 87% and is completely different from using [Rh(cod)OH]2 and L2 to make Rh catalyst as in the comparative example. Not only the comparative example 1 teaches different method from Hartwig but also it is non-comparable to example 1 of the instant application. This is because example 1 of the instant application prepares the catalyst separately and then uses it. 
Most importantly, Hartwig in paragraph 0135 provides that how changing Rh precursor for making final catalyst may impact the reaction, which is exactly why example 1 and comparative example 1 are not true comparison. Applicant is suggested to make Rh catalyst using same Rh precursor for true comparison.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623